Citation Nr: 1528289	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent prior to April 26, 2011, and greater than 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to November 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely notice of disagreement in November 2011.  A statement of the case was issued in January 2014.  The Veteran perfected his substantive appeal (via VA Form 9) in February 2014.

The Board notes that the claim for TDIU previously was adjudicated by the agency of original jurisdiction.  Nonetheless, it is not a separate claim but is considered part and parcel of the Veteran's higher initial rating claim for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In a May 2012 affidavit, the Veteran's wife wrote that the Veteran had exhibited psychiatric problems since she first met him in May 1995.  These included anger and irritability, sleep impairment, and "tank talk."  She wrote that he became depressed in 1999 and his depression has worsened progressively since then.  After the terrorist events of September 11, 2001, the Veteran became suicidal.  She indicated that his problems were so bad that she eventually convinced him to seek help at the Marion, Indiana, VA hospital in approximately 2003 and VA doctors prescribed him medications to help control his symptoms.

The Board finds that the claims file does not contain any VA treatment records relating to the Veteran's mental health dated prior to September 2008.  The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's VA treatment records dated prior to September 2008 (and any other updated VA and private treatment records) should be obtained.

Additionally, the claim of entitlement to TDIU is intertwined with the issue of entitlement to an increased rating for PTSD because a decision on the latter claim may have an impact on the former claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Consequently, adjudication of the claim of entitlement to a TDIU must be deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for PTSD since his service separation.  Obtain all VA treatment records which have not been obtained already, to include all mental health treatment records dated prior to September 1, 2008, and from January 1, 2013.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

